Title: From Thomas Jefferson to Charles Thomson, 11 November 1784
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Paris Nov. 11. 1784

I am to acknowlege the receipt of your favour of June 18. You will learn by the letters &c. which go in this packet that this world is all going to war. Thank god our’s is out of their vortex. Holland and the emperor are the only powers which appear as yet: but I have no doubt that the spring will lead France, Prussia and the Porte into the feild on one side and Russia on the other. England will probably be neuter from impotence and domestic disturbance—but ‘what have you, Or I with peace or war to do’ sais the song, and say I.—I send you a pamphlet on the subject of animal magnetism which has disturbed the nerves of prodigious numbers here. I beleive this report will allay the evil. I also send you Robert’s last aerial voiage. There has been a lamp called the Cylinder lamp, lately invented here. It gives a light equal as is thought to that of six or eight candles. It requires olive oil, but it’s consumption is not great. The improvement is produced by forming the wick into a hollow cylinder so that there is a passage for the air through the hollow. The idea had occurred to Dr. Franklin a year or two before: but he tried his experiment with a rush, which not succeeding he did not prosecute it. The fact was that the rush formed too small a cylinder. The one used is of an inch diameter. They make shade candlesticks for studious men which are excellent for reading. These cost two guineas. I should have sent you a specimen of the phosphoretic matches but that I am told Mr. Rittenhouse has had of them. They are a beautiful discovery and very useful, especially to heads which like yours and mine cannot at all times be got to sleep. The convenience of lighting a candle without getting out of bed, of sealing letters without calling a servant, of kindling a fire without flint, steel, punk &c. are of value. Will you subscribe for the Encyclopedie methodique. The subscription is as yet open. About two fifths of the work is published. The whole will cost to subscribers 751. livres. I know of no other work here lately published or now on hand which is interesting.—I must pray you to send me a complete copy of the journals from Nov. 1. 1783 downwards. The few sheets I had I sent when in Philadelphia to Dunlap to complete and he never returned them or any others to me.—I have the pleasure of seeing Mr. Norris sometimes. I am in hopes he is discreet and that you need not fear the corruption of his morals. He is well at present. There is one danger at his age which  some other instances have proved real. That of forming a connection, as is the fashion here, which he might be unwilling to shake off when it shall be proper for him to return to his own country and which might detain him disadvantageously here. I have not the smallest intimation that he is disposed to do this, but it is difficult for young men to refuse it where beauty is a begging in every street. Indeed from what I have seen here I know not one good purpose on earth which can be effected by a young gentleman’s coming here. He may learn indeed to speak the language, but put this in the scale against the other things he will learn and evils he is sure to acquire and it will be found too light. I have always disapproved of a European education for our youth from theory: I now do it from inspection.
I am with great esteem Dr. Sir your friend & servt.,

Th: Jefferson

